363 F.2d 438
Gary Milton LINDBERG, Appellant,v.UNITED STATES of America, Appellee.
No. 19993.
United States Court of Appeals Ninth Circuit.
April 22, 1966.

Louise H. Renne, San Francisco, Cal., for appellant.
Cecil F. Poole, U. S. Atty., Jerrold M. Ladar, Asst. U. S. Atty., San Francisco, Cal., for appellee.
Before POPE, BROWNING, and ELY, Circuit Judges.
PER CURIAM.


1
With commendable thoroughness and skill, appointed counsel has gleaned from the record a number of trial incidents which counsel urges reflect plain error noticeable under Rule 52(b), Fed. R.Crim.P. Not all of the incidents now complained of involved error. We are satisfied that the remainder, in the context of the record as a whole, did not affect substantial rights or deny defendant a fair trial.


2
Defendant also complains of the denial of his Rule 21 (b) motion for transfer of the proceedings to another district. The defendant did not support his motion with a showing of specific circumstances from which the district court could conclude that the proceeding should be transferred in the interests of justice. Thus, although defendant asserted that defense witnesses were located in the district to which transfer was sought, the witnesses were not named or otherwise described and the nature of their expected testimony was not disclosed. It was not an abuse of discretion to deny a motion based upon so inadequate a showing.


3
Affirmed.